DETAILED ACTION
Response to Amendment
This allowance is in response to Amendments filed on 1/28/2022. Claims 1, 13, and 14 have been amended and claim 15 is cancelled.  Amendments to claims have been fully considered.
Applicant’s amendments sufficiently incorporate the previously identified allowable subject matter into the independent claims, which overcome the previous prior art rejections.
Applicant also cleans up the claims set by removing the added text following claim 13 to overcome the previous claim objection.

Allowed Claims
Claims 1-14, 16-20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Vesely (Vesely, Vladimir, et al., How to Detect Cryptocurrency Miners? By Traffic Forensics! Brno Univ. of Tech., Czech Rep., Elsevier, 25 Aug 2018.), teaches he detection of crypto-mining using the analysis of captured network packet flow data; Lancioni (U.S. Pat. App. Pub. 2020/0053109 A1), teaches detecting crypto-mining using analysis of system resource usage; and Williamson (U.S. Pat. App. Pub. 2005/0185668 A1), teaches determining abnormal behavior and responding with a delay in network communication due to such an event. 
However, Vesely, Lancioni, and Williamson do not anticipate or render obvious the combination set forth in the independent claims 1 and 13 recited as “…  estimating resource usage of the networked computerized device by measuring a delay in response from the networked computerized device to a network event; determining a probability of the networked computerized device mining cryptocurrency based at least in part on the estimated resource usage such that high resource usage suggests an increased probability that the networked computerized device is mining cryptocurrency… .” 
And recited in claim 14 as, “… evaluate the extracted IP packet data of intercepted network traffic to determine if the intercepted network traffic is characteristic of communication with a cryptocurrency mining pool, wherein evaluating comprises measuring delay in response from the networked computerized device to a network event; determine that the networked computerized device is mining cryptocurrency if the intercepted network traffic is characteristic of communication with a cryptocurrency mining pool, wherein determining comprises using the measured delay to determine a resource usage of the networked computerized device such that high resource usage suggests an increased probability that the networked computerized device is mining cryptocurrency… .”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494